Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art and the references disclosed in the PTO 892 and searched by the examiner do not disclose or teach “inputting a first image set having tag information into a first depth neural network and determining a cross entropy loss value of the first image set by using the first depth neural network; inputting a second image set having no tag information separately into the first depth neural network and a second depth neural network and determining a consistency loss value of the second image set, the first depth neural network and the second depth neural network having a same network structure” or equivalent features recited in the claims. Specifically, there are two references that are close to the claimed invention. First, Kwon et al. (US 2018/0137611 A1, hereinafter “Kwon”) discloses a convolutional neural network synthesis system that a first image and a second image are independently processed through a similar neural network system. However, Kwon does not teach whether the first image or the second image has the tag information or not. Further, Kwon does not determine a cross entropy loss value or the consistency loss value. Second, Hertzmann et al. (US 2017/0220903 A1, hereinafter “Hertzmann”) discloses training images that have labeled pixels and the subsequent images that do not have labeled pixels. However, Hertzmann does not disclose the two different types of image set being processed through a same independent neutral network system. Moreover, Hertzmann does not determine a cross entropy loss value or the consistency loss value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Following is a list of references pertinent to the claimed invention:
Navulur (US 2015/0363641 A1):  Generation of a plurality of orthomosaic image layers for a geographical area, wherein the layers comprise different spatial resolutions and are radiometrically normalized to facilitate improved radiometric consistency when zooming relative to the geographic area. In applications that facilitate zooming with respect to a geographic area imaged by the orthomosaic layers, radiometric normalization of the orthomosaic image layers may reduce radiometric discontinuities when zooming in, zooming out, and/or panning a displayed portion that is output to the user. The orthomosaic layers may be generated based on one or more orthomosaic image layer or may be developed independently using a source images. In any regard, the radiometric normalization may include generating a normalization function based on image metadata that is calculated and may be independent of the spatial resolution of the image. 
Mei et al. (US 2018/0285689 A1): Described herein are systems and methods for multimodal recurrent network processing. In an embodiment, a system for evaluating multimodal data comprising a multimodal data input and a multimodal processing module is described. The multimodal data input may comprise the multimodal data, the multimodal data may comprise a first modality and a second modality. The multimodal processing module may be configured to receive the multimodal data comprising the first modality and the second modality; evaluate the first modality using a first recursive neural network comprising a first transformation matrix; evaluate the second modality using a second recursive neural network comprising 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664